BERDON, J., with whom MCDONALD, J.,
joins, dissenting. The sole issue before this court is whether the plaintiffs have standing. In my view, the plaintiffs Connecticut Associated Builders and Contractors (association), All Electric, Inc., and Electrical Contractors, Inc., have standing to challenge the requirement that a bidder must agree to a project labor agreement similar to the one discussed in the companion case, Connecticut Associated Builders & Contractors v. Hartford, 251 Conn. 169, 740 A.2d 813 (1999).
The trial court acknowledges the following: “The plaintiffs presented testimony from representatives of *216two nonunion general contractors, Thomas Haynes, vice president of Haynes Construction Company, and Michael Kolakowski, president of Konover Construction Company. Both . . . are members of [the association]. They testified that this project was the type of project their companies would usually bid on but they decided not to submit a bid because of the project labor agreement requirement. They claim that the project labor agreement requirement makes it economically infeasible for them to bid on the project because they would not be able to use their own workforce. They claim that this puts them at a disadvantage in the bidding, and is the type of inequity the competition bidding statutes prohibit because it interferes with open competition.” In my view, the foregoing is sufficient to create representational standing for the association. See Connecticut Assn. of Not-for-Profit Providers for the Aging v. Dept. of Social Services, 244 Conn. 378, 386, 709 A.2d 1116 (1998) (adopting federal test for representational standing); see also Connecticut Associated Builders & Contractors v. Hartford, supra, 251 Conn. 183-84; id., 198-201 (Berdon, J., dissenting). For the reasons I have stated previously in my dissent in Connecticut Associated Builders & Contractors v. Hartford, supra, 197-98, I believe the subcontractor plaintiffs All Electric, Inc., and Electrical Contractors, Inc., also have standing.
Accordingly I dissent.